Citation Nr: 0200775	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  99-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation benefits for a right ear hearing defect as the 
result of surgery in February 1983 pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West Supp. 1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from March 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied, in pertinent part, 
the veteran's claim for VA disability compensation benefits 
for a right ear hearing defect as the result of surgery in 
February 1983 pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim for 
VA disability compensation benefits for a right ear hearing 
defect as the result of a right ear cystectomy in February 
1983, pursuant to the provisions of 38 U.S.C.A. § 1151. 

2.  The veteran has indicated that his hearing loss worsened 
a year after his February 1983 surgery; there is no competent 
evidence of a nexus between a right ear hearing defect and VA 
treatment, to include a right ear cystectomy in February 
1983.


CONCLUSION OF LAW

A right ear hearing defect was not incurred as a result of 
the veteran's February 1983 surgery.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

The veteran is seeking to establish VA disability 
compensation benefits for a right ear hearing defect as the 
result of surgery in February 1983 pursuant to the provisions 
of 38 U.S.C.A. § 1151.  After examining the record, the Board 
is satisfied that all relevant facts pertaining to the 
veteran's claim have been properly developed.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the veteran's 
claim.  The Board notes that no further assistance to the 
veteran in acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the issue of VA disability 
compensation benefits for a right ear hearing defect as the 
result of surgery in February 1983 pursuant to the provisions 
of 38 U.S.C.A. § 1151 as the RO has complied with the notice 
provisions of the VCAA and its implementing regulations.  
This is so because the RO specifically notified the veteran 
of the requirements needed for VA disability compensation 
benefits for a right ear hearing defect as the result of 
surgery in February 1983 pursuant to the provisions of 
38 U.S.C.A. § 1151 in the statement of the case issued during 
this appeal and notified the veteran of the provisions of the 
VCAA in correspondence dated in May 2001.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of VA disability 
compensation benefits for a right ear hearing defect as the 
result of surgery in February 1983 pursuant to the provisions 
of 38 U.S.C.A. § 1151.  The Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. Chapter 51.  There has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The Board also notes that the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
received on October 6, 1997.  Because the claim was filed on 
or after October 1, 1997, the version of 38 U.S.C.A. § 1151 
which became effective October 1, 1997 is the applicable 
statute in this case, and the version of 38 U.S.C.A. § 1151 
in effect prior to October 1, 1997 is not applicable.  While 
the RO cited the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 in its Statement of the Case, which 
is not applicable, the RO did provide the applicable version 
of 38 U.S.C.A. § 1151, effective October 1, 1997, in a 
statement sent to the veteran in May 2001, and that statute 
is included in this decision.  

Factual Background

The current record shows that the veteran was admitted to a 
VA Medical Center on February 22, 1983, for removal of a 
mandibular cyst.  It was noted that he was a retired civil 
servant in ordnance and that on examination following his 
admission he had a slight hearing loss secondary to his type 
of work.  On examination of the ears there was no evident 
pathology.  An operative report reflects that surgery for 
excision of a cyst from the right mandibular ramus was 
performed and that there were no complications; he was 
discharged on February 24.

VA outpatient treatment records show that the veteran was 
seen on March 3, 1983, for follow-up and that it was noted 
that there were no problems postoperatively.  The impression 
was that he was doing well.  A May 1984 audiological 
examination revealed findings consistent with mild 
sensorineural hearing loss, bilaterally.  It was indicated 
that speech reception threshold for both ears suggested that 
the pure tone thresholds may slightly exaggerate actual 
sensitivity reduction.  VA outpatient treatment records 
covering the period from October 1984 through September 1992 
included no references to hearing loss.

In an October 1997 VA outpatient treatment record it was 
indicated that the veteran presented for evaluation of right 
ear hearing loss.  He reported that this had been present 
since he had a right mandible cyst removed ten years earlier.  
He had been wearing a hearing aid for one and one-half 
months.  It was indicated that he wanted to know if his 
surgery had contributed to this.  The assessment was a right 
greater then left conductive hearing loss since right 
mandible cyst removal.  It was noted that he may have had a 
contribution from surgery but this was not certain due to no 
audio before the operation.  It was also noted that 
otosclerosis was playing a role.

A VA audiometric examination was conducted in April 1998.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
55
50
LEFT
30
30
40
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnostic results were a mild to moderate bilateral 
sensorineural hearing loss across frequencies.  Word 
recognition ability was good in both ears.  Tympanometry was 
within normal limits in both ears and reflexes were absent 
bilaterally.  The diagnosis was bilateral mild to moderate 
sensorineural hearing loss across frequencies.  It was 
indicated that a conductive component was not noted on 
audiometric testing and it was the examiner's opinion that 
the current hearing loss was not related to prior right 
mandibular cystectomy.

A VA ear examination was also conducted in April 1998.  At 
this time the veteran reported that about a year after the 
1983 right ear surgery (cystectomy) he noticed a gradual 
worsening of his hearing on the right and that he believed 
that the left ear hearing had not been affected.  The 
examiner noted that in the claims file notes postoperatively 
there was no mention of any complications from the surgery, 
including no mention of hearing loss.

Following examination, the diagnosis was bilateral 
sensorineural hearing loss.  The examiner stated that, 
regarding whether or not this hearing loss was due to the 
right mandible cyst removal, normally hearing loss was not a 
common complication of right mandible cyst removal.  The 
examiner further observed that, although no audiogram was 
available after the surgery and he did not have access to the 
operative report to determine any connection between surgery 
and the hearing loss, his audiogram revealed bilateral 
hearing loss, not just right hearing loss.

Additional VA outpatient treatment records covering the 
period from May 1998 through September 2001 included no 
references to the cause of the veteran's hearing loss.  No 
evidence of carelessness, negligence or lack of proper skill, 
error in judgment or similar instances of fault by VA in 
furnishing hospital care, or medical or surgical treatment 
has been reported.

Analysis

38 U.S.C.A. § 1151 provides that disability compensation 
shall be awarded for a qualifying additional disability in 
the same manner as if such additional disability were service 
connected.  A disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
VA hospitalization, medical or surgical treatment, or 
examination; or an event not reasonably foreseen.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
or examination, it will be necessary to show that additional 
disability is actually the result of such disease or injury 
or aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c).

In this case, the veteran has requested VA disability 
compensation benefits for a right ear hearing defect as the 
result of surgery in February 1983 pursuant to the provisions 
of 38 U.S.C.A. § 1151.  The VA medical records confirm that 
he underwent surgery in February 1983 for the removal of a 
right mandible cyst. Although the veteran has expressed his 
opinion that there is a link between the care he received 
during his VA hospitalization in February 1983 and the right 
ear hearing loss, he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses.  That is, as a layman, 
the veteran has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board points out that the record is 
entirely negative for any clinical evidence suggesting 
carelessness, negligence or lack of proper skill, error in 
judgment or similar instances of fault by VA in furnishing 
hospital care, or medical or surgical treatment.

The medical evidence addressing the question of whether there 
is any relationship at all includes the October 1997 
statement contained in the VA outpatient record that he may 
have had a contribution from surgery but that this was not 
certain.  However, no suggestion of carelessness, negligence 
or lack of proper skill, error in judgment or similar 
instances of fault by VA in furnishing the surgical treatment 
was reported.

Moreover, following further evaluation, one examiner in April 
1998 concluded that the current hearing loss was not even 
related to the right mandibular cystectomy and a second 
examiner indicated that there was no evidence of 
complications in the postoperative notes and noted that the 
hearing loss was bilateral.  None of the examiners has found 
evidence of carelessness, negligence or lack of proper skill, 
error in judgment or similar instances of fault by VA in 
furnishing the surgical treatment in February 1983.

The  October 1997 VA outpatient treatment record contains an 
equivocal opinion that there "might be" a relationship 
between the veteran's hearing loss and a right ear 
cystectomy.  This statement merely suggests the contended 
causal relationship.  Under the circumstances, the Board 
finds the statement is too general and inconclusive to link 
hearing loss to the VA surgery in question.  See Tirpak v. 
Dersinski, 2 Vet. App. 609, 611 (1992).  Moreover, the record 
also contains two competent opinions that go against the 
veteran's claim that his hearing loss is causally linked to a 
right ear cystectomy, and one of these opinions was preceded 
by a VA audiological examination and was unequivocal in 
nature.  Because the latter opinion was preceded by an 
audiological examination and was unequivocal in nature, the 
Board finds that it is more probative.  Under these 
circumstances, the Board finds that the overwhelming weight 
of the evidence goes against the veteran's claim that his 
hearing loss is causally linked to a right ear cystectomy.  
In any event, there is no competent evidence to show that the 
veteran's  right ear hearing defect is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing VA hospitalization, medical or surgical 
treatment.  Thus, under the applicable law and regulations, 
the claim for VA disability compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for compensation benefits for a right ear hearing 
defect as the result of surgery in February 1983, pursuant to 
the provisions of 38 U.S.C.A. § 1151, must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to VA disability compensation benefits for a 
right ear hearing defect as the result of surgery in February 
1983 pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

